 

Home / Search Results / Detail Record View

Detail record view

Registration record TXO005256671

Copyright Catalog (1978 to present)

Searct : qumbers, Name, Title, and more. i 2
| Search Copyright numbers, N 1 es Advanced Search

I4 Previous

e Healing codes for the biological apocalypse /Leonard G. Horowitz and Joseph Puleo.

Copyright Data

Registration Number / Date

Title

Title

Date

Date of Creation

Date of Publication

Concerned Parties

Copyright Claimant

Claim Description

Basis of Claim

Reproduction Rights Code

Description

Description

Imprint

Notes

Catalog of Copyright Entries Part
Codes

Monograph Type

Names

Names

TX0005256671 / 2000-08-09

Healing codes for the biological apocalypse /Leonard G. Horowitz and Joseph Puleo.

1999
1999-06-15

Leonard G. Horowitz, 1952-

New Matter: additions.

N

537 p.

c1999. Sandpoint, ID : Tetrahedron Pub. Group,

 

| Puleo, Joseph

EXHIBIT 14

 

 

| Horowitz, Leonard G.,

 
